          Case 3:18-cv-07797-JSC Document 49 Filed 04/14/20 Page 1 of 1

                                                                                 FILED
                      UNITED STATES COURT OF APPEALS                             APR 14 2020

                                                                           MOLLY C. DWYER, CLERK
                              FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




 RAMJI GOVINDARAJAN,                               No.    20-15359

                Plaintiff-Appellant,               D.C. No. 3:18-cv-07797-JSC
                                                   Northern District of California,
 v.                                                San Francisco

 GOVERNMENT EMPLOYEES
 INSURANCE COMPANY, AKA GEICO,                     ORDER
 a Maryland corporation,

                Defendant-Appellee.



        Pursuant to the stipulation of the parties (Docket Entry No. 5), this appeal is

voluntarily dismissed. Fed. R. App. P. 42(b).

        A copy of this order shall serve as and for the mandate of this court.

                                                FOR THE COURT:


                                                By: Steven J. Saltiel
                                                Circuit Mediator

SJS/mediation
